—In action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated October 4, 1990, which, upon an order granting the defendant’s motion to dismiss the complaint, dismissed the complaint. The *422plaintiffs notice of appeal from an order dated September 25, 1990, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
Since the plaintiff failed to file a note of issue within 90 days following the defendant’s demand, failed to move for an extension of time pursuant to CPLR 2004, and failed to demonstrate a justifiable excuse for his delay or a good and meritorious cause of action, the court did not err in granting the defendant’s motion to dismiss the complaint for failure to prosecute (see, CPLR 3216; Carte v Segall, 134 AD2d 397). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.